Title: From George Washington to Timothy Pickering, 21 March 1779
From: Washington, George
To: Pickering, Timothy


Sir
Head Quarters Middle Brook 21st March 1779.
As I shall have occasion to remove Colo. Rawlins’s Corps from Fort Frederick in Maryland, (where they are guarding the prisoners,) to Fort Pitt, I must request the Board to call upon Governor Johnston of Maryland to furnish a Militia Guard to releive Colo. Rawlins. I wish no time may be lost in making the requisition, and that the Governor may be informed of the necessity of sending the Releif speedily, as I very much want to have that Corps advanced upon the frontier—The inclosed directs Colo. Rawlins to march as soon as he is releived. I shall be obliged by your forwarding it to him. I have the Honor to be with great Regard Sir Yr most obt Servt.
